Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 1 of 18 PageID #: 218



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                  -X
   ADA SANTOS,                                          Civil Action No. 19-cv-1991 (PKCXSJB)

                                Plaintiff,
                                                        ANSWER TO AMENDED
                 -against-                              COMPLAINT

   THE CITY OF NEW YORK, P.O. PETER
   MUELLER, P.O.s JOHN and JANE DOE #1-5,
   VITUS GROUP, LLC, ARCO MANAGEMENT
   CORP., MULTIFAMILY MANAGEMENT
   SERVICES, LLC, LEON MCCOY,

                                Defendants.




         Defendants, VITUS GROUP, LLC, ARCO MANAGEMENT CORP., AND LEON

 MC C O Y, by their attorneys, MARSHALL DENNEHEY WARNER COLEMAN &

  GOGGIN , as and for their Answer to the plaintiff' S Amended Complaint, respectfully sets forth

  and alleged upon information and belief as follows:


                                    PRELIMINARY STATEMENT


          FIRST.        Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations and specifically denies as to us contained in paragraph Hl w of the Amended

  Complaint.

          SECOND.       Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in paragraph "Z" of the Amended Complaint.

          THIR D.       Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in paragraph "3" of the Amended Complaint.
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 2 of 18 PageID #: 219



         FOURTH. Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations contained in paragraph "4" of the Amended Complaint.

         FIFTH .       Deny knowledge or information sufficient to form a belief as to the truth of

 the allegations contained in paragraph "S" of the Amended Complaint.

          SIXTH.       Denies each and every allegation contained in paragraph "6" of the

  Amended Complaint.

         SEVENTH. Admits the allegation contained in paragraph "7" of the Amended

  Complaint.

         EI GHTH.      Admits the allegation contained in paragraph "S" of the Amended

  Complaint.

          N IN TH .    Denies each and every allegation contained in paragraph "9" of the

  Amended Complaint, except admits that the New York City Police Department is a department

  within the County of New York.

          TENTH .      Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in paragraph "10" of the Amended Complaint.

          ELEVENTH.           Deny knowledge or information sufficient to form a belief as to the

  truth of the allegations contained in paragraph "11" of the Amended Complaint.

          TW ELFTH. Deny knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in paragraph "12" of the Amended Complaint.

          THIRTEENTH.          Deny knowledge or information sufficient to form a belief as to the

  truth of the allegations contained in paragraph "13" of the Amended Complaint.

          FOURTEENTH.          Deny knowledge or information sufficient to form a belief as to the

  truth of the allegations contained in paragraph "14" of the Amended Complaint.




                                                 2
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 3 of 18 PageID #: 220



         FIFTEENTH.            Admits the allegation contained in paragraph "15" of the Amended

 Complaint.

         SIXTEENTH.            Admits the allegation contained in paragraph "16" of the Amended

 Complaint.

         SEVENTEENTH. Denies each and every allegation contained in paragraph "17" of the

 Amended Complaint, except admits Vitus owned the subject premises.

         EIGHTEENTH.           Denies each and every allegation contained in paragraph "18" of the

 Amended Complaint, except admits Alco conduct business in New York State.

         NINETEENTH.           Denies each and every allegation contained in paragraph "19" of the

 Amended Complaint.

         TWENTIETH.             Admits the allegation contained in paragraph "20" of the Amended

 Complaint.

         TWENTY-FIRST. Admits the allegation contained in paragraph "21" of the Amended

 Complaint.

         TWENTY-SECOND.                Admits the allegation contained in paragraph "22" of the

 Amended Complaint.

         TWENTY-THIRD. Admits the allegation contained in paragraph "23" of the Amended

 Complaint.

         TWENTY-FOURTH.                Paragraph "24" of the Amended Complaint does not contain

 factual allegations and does not require a response.

                                           I-NCIDENT FACe
        TWENTY-FIFTH. Deny knowledge or information sufficient to form a belief as to the

              truth of the allegations contained in paragraph "25" of the Amended Complaint.




                                                  3
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 4 of 18 PageID #: 221



       TWENTY-SIXTH. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "26" of the Amended Complaint.

       TWENTY-SEVENTH.             Deny knowledge or information sufficient to form a belief

          as to the truth of the allegations contained in paragraph "27" of the Amended

          Complaint.

       TWENTY-EIGHTH.              Denies each and every allegation contained in paragraph

          "28" of the Amended Complaint.

       TWENTY-NINTH. Denies each and every allegation contained in paragraph "29" of the

          Amended Complaint.

       THIRTIETH. Denies each and every allegation contained in paragraph "30" of the

          Amended Complaint.

       THIRTY-FIRST.        Denies each and every allegation contained in paragraph "Sl" of the

          Amended Complaint.

       THIRTY-SECOND. Denies each and every allegation contained in paragraph "32" of the

          Amended Complaint.

       THIRTY-THIRD. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "33" of the Amended Complaint.

       THIRTY-FOURTH. Deny knowledge or information sufficient to form a belief as to

          the truth of the allegations contained in paragraph "34" of the Amended Complaint.

       THIRTY-FIFTH.        Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "35" of the Amended Complaint.

       THIRTY-SIXTH.        Denies each and every allegation contained in paragraph "Sl" of the

          Amended Complaint.




                                              4
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 5 of 18 PageID #: 222



       THIRTY-SEVENTH.             Denies each and every allegation contained in paragraph

          "37" of the Amended Complaint.

       THIRTY-EIGHTH. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraphs "38" through "42" of the Amended

          Complaint.

       THIRTY-NINTH. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "43" of the Amended Complaint.

       FORTIETH.
            <    Deny knowledge or information sufficient to form a belief as to the truth of

          the allegations contained in paragraph "44" of the Amended Complaint.

       FORTY-FIRST.         Denies each and every allegation contained in paragraph "45" of the

          Amended Complaint.

       FORTY-SECOND. Denies each and every allegation contained in paragraph "46" of the

          Amended Complaint.

       FORTY-THIRD.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "47" of the Amended Complaint.

       FORTY-FOURTH, Denies each and every allegation contained in paragraph "48" of the

          Amended Complaint.

       FORTY-FIFTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "49" of the Amended Complaint.

       FORTY-SIXTH.         Denies each and every allegation contained in paragraph "50" of the

           Amended Complaint.




                                              5
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 6 of 18 PageID #: 223



                                         MONELL FACTS

       FORTY-SEVENTH. Deny knowledge or information sufficient to form a belief as to

          the truth of the allegations contained in paragraph "Sl" of the Amended Complaint.

       FORTY-EIGHTH. Repeats, renews, and realleges all responses contained in paragraph

          "I" through "51" of the Amended Answer to the Amended Complaint as well as

          denying information or knowledge sufficient to form a belief as to the truth or falsity

          of every allegation and/or subpart contained in paragraph "SZ" of the Amended

          Complaint.

       FORTY-NINTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "53" of the Amended Complaint.

                                   FIRST CLAIM. FQRRELIEF
           DEPRIVATION 0F..EE8DERAL QIVIL_RIGHTS UNDER 42 U.S.C. § 1983_

       FIFTIETH. Repeats, renews, and realleges all responses contained in paragraph "I"

          through "53" of the Amended Answer to the Amended Complaint as well as denying

          information or knowledge sufficient to form a belief as to the truth or falsity of every

          allegation and/or subpart contained in paragraph "54" of the Amended Complaint.

       FIFTY-FIRST.          Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "55" of the Amended Complaint.

       FIFTY-SECOND.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "56" of the Amended Complaint.

       FIFTY-THIRD.          Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "57" of the Amended Complaint.

       FIFTY-FOURTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "58" of the Amended Complaint.



                                               6
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 7 of 18 PageID #: 224



       FIFTY-FIFTH.          Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "59" of the Amended Complaint.

                                 SECOND CLAIM FOR RELIEF
                             FALSE ARREST UNDER 42 U.s.c. § 1983

       FIFTY-SIXTH.          Repeats, renews, and realleges all responses contained in paragraph

          64197 through (65999   of the Amended Answer to the Amended Complaint as well as

          denying information or knowledge sufficient to form a belief as to the truth or falsity

          of every allegation and/or subpart contained in paragraph "60" of the Amended

          Complaint.

       FIFTY-SEVENTH. Deny knowledge or intimation sufficient to form a belief as to the

          truth of the allegations contained in paragraph "61" of the Amended Complaint.

       FIFTY-EIGHTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "62" of the Amended Complaint.

                                THIRD CLAIM FOR RELIEF
                      MALICIOUS PROSECUTION UNDER 42 U.s.c. Q 1983

       FIFTY-NINTH,          Repeats, renews, and realleges all responses contained in paragraph

          (6199
                  through "62" of the Amended Answer to the Amended Complaint as well as

          denying information or knowledge sufficient to form a belief as to the truth or falsity

          of every allegation and/or subpart contained in paragraph "63" of the Amended

          Complaint.

       SIXTIETH. Deny knowledge or information sufficient to form a belief as to the truth of

          the allegations contained in paragraph "64" of the Amended Complaint.

       SIXTY-FIRST.          Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "65" of the Amended Complaint.




                                               7
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 8 of 18 PageID #: 225



       SIXTY-SECOND.        Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "66" of the Amended Complaint.

       SIXTY-THIRD.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "67" of the Amended Complaint.

       SIXTY-FOURTH. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "68" of the Amended Complaint.

       SIXTY-FIFTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "69" of the Amended Complaint.

       SIXTY-SIXTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "70" of the Amended Complaint.

       SIXTY-SEVENTH. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "71" of the Amended Complaint.

       SIXTY-EIGHTH.        Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "72" of the Amended Complaint.

       SIXTY-NINTH.         Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "73" of the Amended Complaint.

       SEVENTIETH.          Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraph "74" of the Amended Complaint.

                            FOURTH CLAIM FOR RELIEF
                 MALICIOUS ABUSE OF PROCESS UNDER 42 U.S.C. § 1983

       SEVENTY-FIRST. Repeats, renews, and realleges all responses contained in paragraph

          "I" through "74" of the Amended Answer to the Amended Complaint as well as

          denying information or knowledge sufficient to form a belief as to the truth or falsity




                                               8
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 9 of 18 PageID #: 226



           of every allegation and/or subpart contained in paragraph "75" of the Amended

          Complaint,

       SEVENTY-SECOND.               Deny knowledge or information sufficient to form a belief

           as to the truth of the allegations contained in paragraph "'76" of the Amended

          Complaint.

       SEVENTY-THIRD. Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "77" of the Amended Complaint,

       SEVENTY-FOURTH,               Deny knowledge or information sufficient to form a belief

           as to the truth of the allegations contained in paragraph "78" of the Amended

          Complaint.

                             QFTH CLAIM FOR REL11;18
               DENIAL OF DUE PROCESS VIA FABRICATION OF EVIDENCE
                               UNDER 42 U.s.c. §1983

       SEVENTY-FIFTH. Repeats, renews, and realleges all responses contained in paragraph

           "I" through "78" of the Amended Answer to the Amended Complaint as well as

           denying information or knowledge sufficient to foml a belief as to the truth or falsity

           of every allegation and/or subpart contained in paragraph "79" of the Amended

          Complaint.

       SEVENTY-SIXTH. Deny knowledge or information sufficient to form a belief as to the

          truth of the allegations contained in paragraphs "80" through "83" of the Amended

          Complaint.

                                   SIXTH CLAIM FOR RELIEF
                                   .I.8A1LURE TO INTERVENE

       SEVENTY-SEVENTH.              Repeats, renews, and realleges all responses contained in

          paragraph "1" through "83" of the Amended Answer to the Amended Complaint as



                                                9
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 10 of 18 PageID #: 227



           well as denying information or knowledge sufficient to form a belief as to the truth or

           falsity of every allegation and/or subpart contained in paragraph "84" of the Amended

           Complaint.

        SEVENTY-EIGHTH.              Denies each and every allegation contained in paragraph

           "85" of the Amended Complaint.

        SEVENTY-NINTH. Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "86" of the Amended Complaint.

        EIGHTIETH.            Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "87" of the Amended Complaint.

                                      SEVENTH CLAIM FOR
                                      MUNICIPAL LIABILITY

        EIGHTY-FIRST.         Repeats, renews, and realleges all responses contained in paragraph

           66159
                   through "87" of the Amended Answer to the Amended Complaint as well as

           denying information or knowledge sufficient to form a belief as to the truth or falsity

           of every allegation and/or subpart contained in paragraph "88" of the Amended

           Complaint.

        EIGHTY-SECOND. Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "89" of the Amended Complaint.

        EIGHTY-THIRD.         Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "90" of the Amended Complaint.

        EIGHTY-FOURTH. Deny knowledge or information sufficient to form a belief as to

           the truth of the allegations contained in paragraph "91" of the Amended Complaint.

        EIGHTY-FIFTH.         Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "92" of the Amended Complaint.



                                               10
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 11 of 18 PageID #: 228



        EIGHTY-SIXTH.        Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "93" of the Amended Complaint,

        EIGHTY-SEVENTH.              Deny knowledge or information sufficient to form a belief

           as to the truth of the allegations contained in paragraph "94" of the Amended

           Complaint.

        EIGHTY-EIGHTH. Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "95" of the Amended Complaint,

        EIGHTY-NINTH. Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "96" of the Amended Complaint.

        NINETIETH. Deny knowledge or information sufficient to form a belief as to the truth

           of the allegations contained in paragraph "97" of the Amended Complaint.

        NINETY-FIRST.        Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "98" of the Amended Complaint.

        NINETY-SECOND. Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "99" of the Amended Complaint.

        NINETY-THIRD.        Deny knowledge or information sufficient to form a belief as to the

           truth of the allegations contained in paragraph "100" of the Amended Complaint.

                         PENDANT STATE CLAIMS AGAINST
                   VITUS GROUP, LLC. ARCO MANAGEMENT CORP.,
            MULTIFAMILY MANAGEMENT SERVICES. LLC, and LEON MCCOY

        NINETY~FOURTH. Repeats, renews, and realleges all responses contained in paragraph

           "1" through "100" of the Amended Answer to the Amended Complaint as well as

           denying information or knowledge sufficient to form a belief as to the truth or falsify




                                               11
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 12 of 18 PageID #: 229



           of every allegation and/or subpart contained in paragraph "101" of the Amended

           Complaint.

        NINETY-FIFTH.       Denies each and every allegation contained in paragraph "102" of

           the Amended Complaint.

        NINETY-SIXTH.       Denies each and every allegation contained in paragraph "103" of

           the Amended Complaint.

        NINETY-SEVENTH.             Denies each and every allegation contained in paragraph

           "104" of the Amended Complaint.

        NINETY-EIGHTH. Denies each and every allegation contained in paragraph "105" of

           the Amended Complaint.

        NINETY-NINTH.       Denies each and every allegation contained in paragraph "106" of

           the Amended Complaint.

        ONE HUNDREDTH.              Denies each and every allegation contained in paragraph

           "107" of the Amended Complaint.

        ONE HUNDRED FIRST. Denies each and every allegation contained in paragraph

           "108" of the Amended Complaint.

        ONE HUNDRED SECOND.               Denies each and every allegation contained in

           paragraph 4410977 of the Amended Complaint.

        ONE HUNDRED THIRD. Denies each and every allegation contained in paragraph

           "110" of the Amended Complaint.

        ONE HUNDRED FOURTH.               Denies each and every allegation contained in

           paragraph "111" of the Amended Complaint.




                                             12
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 13 of 18 PageID #: 230



        ONE HUNDRED FIFTH. Denies each and every allegation contained in paragraph

           "112" of the Amended Complaint.

        ONE HUNDRED SIXTH. Denies each and every allegation contained in paragraph

           "113" of the Amended Complaint.

        ONE HUNDRED SEVENTH.                Denies each and every allegation contained in

           paragraph "114" of the Amended Complaint.

        ONE HUNDRED EIGHTH.                 Denies each and every allegation contained in
           paragraph "115" of the Amended Complaint as to penurious or fraudulent conduct of

           these defendants.

                   SECOND CLAIM FOR RELIEF UNDERN.Y. STATE LAW
                        NEGLIGENT HIRING AND RETENTION

        ONE HUNDRED NINTH. Repeats, renews, and realleges all responses contained in

           paragraph "1" through "115" of the Amended Answer to the Amended Complaint as

           well as denying information or knowledge sufficient to form a belief as to the truth or

           falsity of every allegation and/or subpart contained in paragraph "116" of the Amended

           Complaint.

        ONE HUNDRED TENTH. Denies each and every allegation contained in paragraph

           "117" of the Amended Complaint.

        ONE HUNDRED ELEVENTH.               Denies each and every allegation contained in

           paragraph "I18" of the Amended Complaint.

        ONE HUNDRED TWELFTH.                Denies each and every allegation contained in

           paragraph "119" of the Amended Complaint.




                                               13
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 14 of 18 PageID #: 231



                       THIRD CLAIM FOR RELIEF UNDER N.Y. STATE LAW
                           NEGLIGENT TRAINING AND SUPERVISION

         ONE HUNDRED THIRTEENTH. Repeats, renews, and realleges all responses

             contained in paragraph "I" through "119" of the Amended Answer to the Amended

             Complaint as well as denying information or knowledge sufficient to form a belief as

             to the truth or falsity of every allegation and/or subpart contained in paragraph "120"

             of the Amended Complaint.

         ONE HUNDRED FOURTEENTH.                   Denies each and every allegation contained in

             paragraph "121" of the Amended Complaint.

         ONE HUNDRED FIFTEENTH.                Denies each and every allegation contained in

             paragraph "122" of the Amended Complaint.

         ONE HUNDRED SIXTEENTH.                Denies each and every allegation contained in

             paragraph "123" of the Amended Complaint.

                          AS AND FOR A FIRST AFFIRMATIVE DEFENSE

         ONE HUNDRED SEVENTEENTH.                      The Complaint fails to state a claim upon

  which relief can be granted, including a claim for punitive damages which is not recoverable

  against defendants Vitus Group, LLC, Arco Management Corp., and Leon McCoy.

                         AS AND FOR A SECOND AFFIRMATIVE DEFENSE

         ONE HUNDRED EIGHTEENTH.At all times relevant to the acts alleged in the

  Complaint, the conduct of defendants Vitus Group, LLC, Alco Management Corp., and Leon

  McCoy were reasonable, proper, lawful, constitutional, in good faith and without malice.

                            AS A THIRD AFFIRMATIVE DEFENSE

         ONE HUNDRED NINETEENTH. Defendants Vitus Group, LLC, Alco Management

  Corp., and Leon McCoy assert the limitations of Article 16 of the CPLR as to all state based claims



                                                  14
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 15 of 18 PageID #: 232



  asserted in this Complaint which are determined by this Court to be subject to limitations of said

  statute.

                                AS A FOURTH AFFIRMATIVE DEFENSE

             ONE HUNDRED TWENTIETH. Some or all these claims are barred by the statute of

  limitations .

             ONE HUNDRED TWENTY-FIRST.                  Any injuries or damages claimed were

  caused, in whole OI' in part, by the negligence, and intentional acts or other culpable conduct of

  third parties over whom these answering defendants have no control.

              AS AND FOR A CROSS-CLAIM AGAINST THE CITY OF NEW YORK. P.0.
             PETER MUELLER, SCT. CARLOS GONZALEZ, P.O. JOHN TESTACCIO, p.0.
                JAMES HARKINS, MULTIFAMILY MANAGEMENT SERVICES, LLC

             ONE HUNDRED TWENTY-SECOND.                 That if the plaintiff were caused to sustain

  damages at the time and place set forth in the Complaint in the matter alleged therein through any

  carelessness, recklessness, acts, omissions, negligence and/or breaches of duty and/or warranty

  and/or contract other than plaintiff, then said damages arose out of the canvases, recklessness, acts,

  omissions, negligence and breaches of duty and/or obligation and/or statute in fact to imply the

  law upon the part of the municipal defendants The City of New York, P.O. Feter Mueller, Sgt.

  Carlos Gonzalez, P.O. John Testaccio, P.O. James Harkins, Multifamily Management Services,

  Inc., and its employees and defendants Vitus Group, LLC, Arco Management Corp., and Leon

  McCoy are entitled to common-law indemnification and/or contribution under Dole V. Daw.



             WHEREFORE VITUS GROUP, LLC, ARCO MANAGEMENT CORP., and LEON

  MCCOY demand judgment dismissing the Complaint of the plaintiff herein as to these answering




                                                   15
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 16 of 18 PageID #: 233



  defendants, judgment in their favor on the cross-claim, together with the costs, fees, and

  disbursement of this action.


  Dated: New York, New York
         January 20, 2020



                                                MARSHALL DENNEHEY WARNER




                                                      MCCOY
                                                      Wall Street Plaza
                                                      88 Pine Street, 21st Floor
                                                      New York, New York 10005
                                                      Tel: (212) 376-6400
                                                      File No.: 41041 .00134


  TO:


          30 Vasey Street, Suite 1801
          New York, New York 10007

          Katherine J. Weall, Esq.
          Senior Counsel
          Special Federal Litigation Division
          Attorney for Defendant
          THE CITY OF NEW YORK
          100 Church Street
          New York, New York 10007

          Mark Lefkowitz, Esq.
          Attorney for Defendant
          MULTIFAMILY MANAGEMENT SERVICES, LLC
          254 South Main Street, Suite 406
          New York, New York 10956


  LEGAL/127339764.vI

                                                 16
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 17 of 18 PageID #: 234



  STATE OF NEW YORK             )                           Civil Action No.: 17-CV-1991 (PKC)(SJB)
                                     s.s
  COUNTY OF NEW YORK            )

                                AFFIDAVIT OF SERVICE BY HAN1;

         Jacqueline Smithson, being duly sworn, deposes and says:

        I am not a party to the within action, am over 18 years of age, am employed by Marshall,
  Dennehey, Warner, Coleman & Goggin, Wall Street Plaza, 88 Pine Street, 21" Floor, New York,
  New York 10005 and reside in Queens County, New York.

      On Januar§Q3 2020, I served a true copy of the within ANSWER TO AMENDED
  COMPLAINT, in the following manner:

          By mail and mailing same in a sealed envelope, with postage prepaid thereon, in a post
  office or official depository of the U.S. Postal service by first class mail, addressed to the last
  known address of the addressee(s) indicated below:



  Rose M. Weber, Esq.                                    Katherine J. Weall, Esq.
  Attorney for Plaints                                   Senior Counsel
  ADA SANTOS                                             Special Federal Litigation Division
  30 Vesey Street, Suite 1801                            Attorney/Or Defendant
  New York, New York 10007                               THE CITY OF NEW YORK
                                                         100 Church Street
  Mark Lefkowitz, Esq.                                   New York, New York 10007
  Attorneys for Defendant
  MULTIFAMILY MANAGEMENT
  SERVICES, LLC
  254 South Main Street, Suite 406
  New York, New York 10956




  Sworn to before me this
98 day of January, 2020
                                              -   ICiii'.l~.H F1/ICINTOSH-LECONTE
                                 \         =--m/ 'z\.' "'U8L'C-STATE OF NEW YORK
       - No any Public                              N-J. G1 MC506D400

                                              ".*'='iN=flnn Fxnlrms   _._____   5, 29_ 2,02. "2
Case 1:19-cv-01991-PKC-SJB Document 39 Filed 01/22/20 Page 18 of 18 PageID #: 235
  Civil Action No.: 17-CV-l991(PKC)(SJB)


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ADA SANTOS,

                      Plaintiff,

        -against-

  THE CITY OF NEW YORK, p.o. PETER
  MUELLER, P.O.s JOHN and JANE DOE #1-5,
  VITUS GROUP, LLC, ARCO MANAGEMENT
  CORP., MULTIFAMILY MANAGEMENT
  SERVICES, LLC, LEON MCCOY,

                      Defendants.




                             ANSWER TO AMENDED COMPLAINT



               MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
                                    WALL STREET PLAZA
                                      88 PINE STREET
                             NEW YORK, NEW YORK 10005
                               TELEPHONE (212) 376-6400
                            Attorneys for Third-Parly Defendant
                    VITUS GROUP I LLC, ARCO MANAGEMENT CORP. I
                                    and LEON MCCOY
